

Exhibit 10.16.5
 
Hartford Loan No. BHM0J5QN8
 
CARVEOUT INDEMNITY AGREEMENT
 
This Carveout Indemnity Agreement (this “Agreement”) is executed as of August 4,
2010, by MISSION WEST PROPERTIES, INC., a Maryland corporation having its
principal place of business at 10050 Bandley Drive, Cupertino, California 95014
(“Carveout Indemnitor”), to and for the benefit of HARTFORD LIFE INSURANCE
COMPANY and HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY, each a Connecticut
corporation, having an address c/o Hartford Investment Management Company, 55
Farmington Avenue, Hartford, Connecticut 06105 (collectively, “Lender”).
 
RECITALS:
 
WHEREAS, pursuant to that certain Fixed Rate Term Loan Agreement of even date
herewith (the “Loan Agreement”), by and among Lender, Mission West Properties,
L.P. and Mission West Properties, L.P. I, (collectively, “Borrower”), Lender has
provided or may provide financing (the “Loan”) to Borrower as evidenced by (i)
the Promissory Note dated as of the Funding Date, in the stated principal amount
of $30,000,000.00, executed by Borrower and payable to the order of Hartford
Life Insurance Company, a Connecticut corporation, and (ii) the Promissory Note
dated as of the Funding Date, in the stated principal amount of $10,000,000.00,
executed by Borrower and payable to the order of Hartford Life and Accident
Insurance Company, a Connecticut corporation (collectively, the “Note”); and
 
WHEREAS, the Loan is secured by, among other things, those certain mortgages,
deeds of trust, deeds to secure debt, and assignments of leases and rents, all
dated as of even date herewith encumbering certain improved real estate located
in the State of California (collectively, the “Mortgage”), and is further
evidenced, secured or governed by other instruments and documents executed in
connection with the Loan; and
 
WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Carveout Indemnitor agrees to provide for the benefit of Lender
the indemnification and guaranty contained herein; and
 
WHEREAS, Carveout Indemnitor is the owner of a direct or indirect interest in
Borrower and will directly benefit from Lender’s making the Loan to Borrower.
 
NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1. Definitions.
 
(a) As used herein, the term “Recourse Obligations” means, collectively (i) any
and all liabilities, costs, losses, damages, expenses or claims which are
suffered or incurred by Lender and for which Borrower has liability under
Section 10.1(b)(ii) of the Loan Agreement, and (ii) for which Carveout
Indemnitor has liability under this Agreement.
 
(b) All capitalized terms used and not defined herein shall have the respective
meanings given to such terms in the Loan Agreement.
 
(c) Unless otherwise noted, all “Section” references shall be to Sections of
this Agreement.  All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise.  Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.  All references to
the Loan Documents shall mean such document as it is constituted as of the date
hereof, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
 
2. Indemnification.  Carveout Indemnitor hereby indemnifies, defends and holds
harmless Lender from and against any and all liabilities, costs, losses
(including any reduction in value of any Property or any other Collateral or the
loss of Lender’s security interest therein), damages, expenses (including
reasonable attorneys’ fees and disbursements, and court costs, if any), or
claims suffered or incurred by Lender by reason of or in connection with any of
the following:
 
(A) Any fraud committed by any Borrower Party in connection with the Loan;
 
(B) Any material misrepresentation contained in any of the Loan Documents or any
report furnished pursuant to any of the Loan Documents by any Borrower Party;
 
(C) The failure by Borrower to maintain insurance in accordance with Section 3.1
of the Loan Agreement;
 
(D) The failure of any Borrower Party to apply Operating Revenues received by
any Borrower Party to pay Debt Service, Impounds (if any), Operating Expenses
(including in fulfilling the obligations of any Individual Borrower as
“landlord” under any Lease) and reasonable and necessary capital expenditures or
costs during the 12-month period immediately preceding the occurrence of the
Event of Default triggering Lender’s exercise of remedies; provided, however,
that Carveout Indemnitor shall not have liability under this subparagraph (D) to
the extent Operating Revenues generated during the 12-month period immediately
preceding the occurrence of the Event of Default triggering Lender’s exercise of
remedies were not sufficient to pay in full all such amounts and all Operating
Revenues so received by any Borrower Party were applied to pay such amounts to
the full extent of Operating Revenues so received;
 
 
-2-

--------------------------------------------------------------------------------

 
 
(E) The misappropriation of any Net Proceeds or condemnation awards by any
Borrower Party;
 
(F) The failure of any Borrower Party to (x) properly apply any and all security
deposits held by any Borrower Party, (y) properly return same to Tenants when
due, or (z) deliver security deposits to Lender, any receiver or any Person
purchasing any Property or any part thereof at a foreclosure sale or upon the
taking of possession of such Property or any part thereof by Lender, such
receiver or such other Person; provided, however, that Carveout Indemnitor shall
not have the liability under this subparagraph (F) if the required activity
under (z) above is limited or prohibited by applicable Legal Requirements or if
Carveout Indemnitor is operating under the express written direction of Lender;
 
(G) Intentional removal or destruction of property (without the concurrent
replacement thereof with property of at least equivalent value and utility)
constituting any material portion of the Collateral, or any other intentional
and material waste of any portion of the Collateral by any Borrower Party;
 
(H) Any Borrower Party contesting or in any way interfering with, directly or
indirectly, any foreclosure action, Uniform Commercial Code sale and/or deed in
lieu of foreclosure transaction commenced by Lender or with any other
enforcement of Lender’s rights, power or remedies under any of the Loan
Documents (whether by making any motion, bringing any counterclaim, claiming any
defense, seeking any injunction or other restraint, commencing any action, or
otherwise) in connection with Lender’s rights arising from an Event of Default;
provided, however, that if any Borrower Party obtains a final, non-appealable
order successfully contesting the exercise by Lender of a right or remedy, then
Carveout Indemnitor shall not have liability under this subparagraph (H);
 
(I) Any Borrower Party (i) filing a voluntary petition under the Bankruptcy Code
or any other Federal or state bankruptcy or insolvency law, or (ii) making an
assignment for the benefit of creditors; or
 
(J) Any Borrower Party (i) filing, or joining in the filing of, an involuntary
petition against any other Borrower Party under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, or (ii) soliciting or causing to
be solicited petitioning creditors for any involuntary petition against any
other Borrower Party, or (iii) filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against any other
Borrower Party by any other Person under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, or (iv) voting adversely to
Lender’s interest in any proceeding under the Bankruptcy Code or any other state
or Federal bankruptcy or insolvency law which involves any Borrower Party or any
portion of the Collateral, or (v) consenting to or acquiescing or joining in an
application for the appointment of a custodian, receiver, trustee or examiner
for any Borrower Party or any portion of the Collateral (unless such action is
at the written request of Lender).
 
Notwithstanding the foregoing, if Borrower and any necessary Borrower Parties
consent, pursuant to a stipulation in form reasonably required by Lender (to be
executed by Borrower and any necessary Borrower Parties and delivered to Lender
within five (5) Business Days following
 
 
-3-

--------------------------------------------------------------------------------

 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Lender’s request), to the appointment of a receiver for any Property identified
by Lender (the identity of such receiver to be designated by Lender and approved
by Borrower Parties, such approval not to be unreasonably withheld), and no
Borrower Party seeks or participates in the removal of said receiver (absent a
material violation by said receiver of the order appointing the receiver, in
which case a substitute receiver designated by Lender and approved by Borrower
Parties, such approval not to be unreasonably withheld, will be appointed) then
Carveout Indemnitor shall not have any liability under this Section 2 solely as
a result of any reduction in value of any Property or any other Collateral
during the period that Lender is pursuing its rights and remedies as a result of
an Event of Default.
 
3. Guaranty.
 
(a) Carveout Indemnitor hereby irrevocably and unconditionally guarantees to
Lender and its successors and assigns the prompt and full payment and
performance of the Obligations, as and when the same shall be due and payable
(whether by lapse of time, by acceleration of maturity or otherwise), in the
event any prohibited Transfer occurs in violation of Section 7.1 of the Loan
Agreement (including the voluntary placement of a Lien on all or any portion of
the Collateral in violation of the Loan Documents).
 
(b) This guaranty is an irrevocable, absolute, continuing guaranty of payment
and performance and not a guaranty of collection.  This guaranty may not be
revoked by Carveout Indemnitor and shall continue to be effective with respect
to any obligations of Carveout Indemnitor arising or created after any attempted
revocation by Carveout Indemnitor and after (if Carveout Indemnitor is a natural
person) Carveout Indemnitor’s death (in which event this Agreement shall be
binding upon Carveout Indemnitor’s estate and Carveout Indemnitor’s legal
representatives and heirs).  Carveout Indemnitor hereby irrevocably and
unconditionally covenants and agrees that, to the extent that Carveout
Indemnitor has any liability or obligations under this Section 3, Carveout
Indemnitor is liable for the Obligations as a primary obligor.
 
4. Obligations Not Reduced by Offset. The liabilities and obligations of
Carveout Indemnitor to Lender hereunder shall not be reduced, discharged or
released because or by reason of any existing or future offset, claim or defense
of Carveout Indemnitor, or any other party, against Lender or against payment of
such liabilities or obligations, whether such offset, claim or defense arises in
connection with the Obligations (or the transactions creating the Obligations)
or otherwise.
 
5. No Duty To Pursue Others. It shall not be necessary for Lender (and Carveout
Indemnitor hereby waives any rights which Carveout Indemnitor may have to
require Lender), in order to enforce the obligations of Carveout Indemnitor
hereunder, first to (i) institute suit or exhaust its remedies against Borrower
or others liable on the Loan or the Obligations or any other person, (ii)
enforce Lender’s rights or exhaust any remedies available to Lender against any
portion of any Property, (iii) enforce Lender’s rights against any other
guarantors, (iv) join Borrower or any other person liable on the Obligations in
any action seeking to enforce this Agreement, or (v) resort to any other means
of obtaining payment of the Obligations. Lender shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Obligations.
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
6. Waivers.
 
(a) Carveout Indemnitor agrees to the provisions of the Loan Documents, and
hereby waives notice of (i) any loans or advances made by Lender to Borrower,
(ii) acceptance of this Agreement, (iii) any amendment or extension of the Loan
Agreement, the Note, the Mortgage or of any other Loan Documents, (iv) the
execution and delivery by Borrower and Lender of any other loan or credit
agreement or of Borrower’s execution and delivery of any promissory notes or
other documents arising under the Loan Documents or in connection with any
Property, (v) the occurrence of any Event of Default under the Loan Documents,
(vi) Lender’s transfer or disposition of the Obligations, or any part thereof,
(vii) sale or foreclosure (or posting or advertising for sale or foreclosure) of
any Property, (viii) protest, proof of non-payment or default by Borrower, (ix)
any other action at any time taken or omitted by Lender, and (x) generally, all
demands and notices of every kind in connection with this Agreement, the Loan
Documents, any documents or agreements evidencing, securing or relating to any
of the Obligations.
 
(b) Carveout Indemnitor waives all benefits and defenses it may have under
California Civil Code Section 2810 and agrees that Lender’s rights under this
Guaranty shall be enforceable even if Borrower had no liability at the time of
execution of the Loan Documents or later ceases to be liable.
 
(c) Carveout Indemnitor waives all benefits and defenses it may have under
California Civil Code Section 2809 with respect to its obligations under this
Agreement and agrees that Lender’s rights under the Loan Documents will remain
enforceable even if the amount secured by the Loan Documents is larger in amount
and more burdensome than that for which Borrower is responsible.
 
(d) Carveout Indemnitor waives any rights or benefits it may have by reason of
California Code of Civil Procedure Section 580a which could limit the amount
which Lender could recover in a foreclosure of any Property to the difference
between the amount owing under the Loan Documents and the fair value of the
property or interests sold at a nonjudicial foreclosure sale or sales of any
other real property held by Lender as security for the obligations under the
Loan Documents.
 
(e) Carveout Indemnitor waives all rights, defenses and benefits that are or may
become available to the guarantor or other surety by reason of California Civil
Code Sections 2787 to 2855, inclusive.
 
(f) Upon Borrower’s default under the Loan Documents, Lender may elect to
foreclose nonjudicially on real property given by Borrower as security under the
Loan Documents and also to exercise its rights under this Agreement.  Carveout
Indemnitor acknowledges that its right to seek reimbursement from Borrower for
any amounts paid by Carveout Indemnitor to Lender under this Agreement will be
eliminated if Lender elects to so foreclose on Borrower’s
property.  Nevertheless, Carveout Indemnitor waives any such right to
reimbursement and agrees that a nonjudicial foreclosure by Lender against any
real property security owned by Borrower will not affect the enforceability of
this Agreement.  In order to further effectuate such waiver, Carveout Indemnitor
hereby waives all rights and defenses arising
 
 
-5-

--------------------------------------------------------------------------------

 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
out of an election of remedies by Lender, even though that election of remedies,
such as nonjudicial foreclosure with respect to the security for the Recourse
Obligations, has destroyed its rights of subrogation and reimbursement against
Borrower by the operation of Section 580d of the Code of Civil Procedure or
otherwise.
 
(g) This Agreement is an unconditional and irrevocable waiver of any rights and
defenses Carveout Indemnitor may have with respect to this Agreement because the
Recourse Obligations secured by real property.  These rights and defenses
include, but are not limited to, any rights or defenses based upon Section 580a,
580b, 580d or 726 of the California Code of Civil Procedure.  Carveout
Indemnitor acknowledges having read and understood all of the provisions of
Section 2856 of the California Civil Code and that such provisions are
applicable to this Agreement.  Additionally, without limiting the generality of
the foregoing, Carveout Indemnitor also waives to the extent applicable any
defense based upon Lender’s election to waive its lien as to all or any security
for the Recourse Obligations pursuant to California Code of Civil Procedures
Section 726.5 or otherwise.
 
7. Payment of Expenses.  In the event that Carveout Indemnitor should breach or
fail to timely perform any provisions of this Agreement, Carveout Indemnitor
shall, within the Demand Period, pay Lender all costs and expenses (including
court costs and attorneys’ fees) incurred by Lender in the enforcement hereof or
the preservation of Lender’s rights hereunder.  The covenant contained in this
Section 7 shall survive the payment and performance of any liabilities or
obligations herewith.
 
8. Effect of Bankruptcy.  In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in full or partial satisfaction
of the Obligations, any prior release or discharge from the terms of this
Agreement given to Carveout Indemnitor by Lender shall be without effect, and
this Agreement shall remain in full force and effect.  It is the intention of
Carveout Indemnitor that Carveout Indemnitor’s obligations hereunder shall not
be discharged except by Carveout Indemnitor’s full and final payment and
performance of such obligations and then only to the extent of such full and
final payment and performance.
 
9. Borrower Party (Parties).  The term “Borrower” as used herein shall include
any new or successor corporation, association, partnership (general or limited),
limited liability company, joint venture, trust or other organization formed as
a result of any merger, reorganization, sale, transfer, devise, gift or bequest
of Borrower or any interest in Carveout Indemnitor permitted by the terms of the
Loan Documents.
 
10. No Reduction in Carveout Indemnitor’s Obligations.  Carveout Indemnitor
hereby consents and agrees to each of the following, and agrees that Carveout
Indemnitor’s liabilities and obligations under this Agreement shall not be
released, diminished, impaired, reduced or adversely affected by any of the
following, and Carveout Indemnitor waives any common law, equitable, statutory
or other rights (including rights to notice) which Carveout Indemnitor might
otherwise have as a result of or in connection with any of the following:
 
 
-6-

--------------------------------------------------------------------------------

 
 
(a) any renewal, extension, increase, modification, alteration or rearrangement
of all or any part of the Obligations, the Loan Agreement, the Note, the
Mortgage, the other Loan Documents, or any other document, instrument, contract
or understanding between Borrower and Lender, or any other person, pertaining to
the Obligations, or any failure of Lender to notify Carveout Indemnitor of any
such action;
 
(b) any adjustment, indulgence, forbearance or compromise that might be granted
or given by Lender to Borrower, Carveout Indemnitor or any other Person at any
time liable for the payment of all or any portion of the Obligations;
 
(c) the insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of Borrower, Carveout
Indemnitor or any other Person at any time liable for the payment of all or part
of the Obligations;
 
(d) any dissolution of Borrower, or any other Person at any time liable for the
payment of all or any portion of the Obligations;
 
(e) any sale, lease or transfer of any or all of the assets of Borrower or
Carveout Indemnitor, or any changes in the shareholders, partners or members of
Borrower or Carveout Indemnitor, or any reorganization of Borrower or Carveout
Indemnitor;
 
(f) the invalidity, illegality or unenforceability of all or any part of the
Obligations, or any document or agreement executed in connection with or
evidencing the Obligations, including any Loan Document, for any reason
whatsoever, including the fact that (i) the Obligations, or any part thereof,
exceeds the amount permitted by law, (ii) the act of creating the Obligations or
any part thereof is ultra vires, (iii) the officers or representatives executing
the Loan Agreement, the Note, the Mortgage or the other Loan Documents or
otherwise creating the Obligations acted in excess of their authority, (iv) the
Obligations violate applicable usury laws, (v) Borrower has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Obligations wholly or partially uncollectible from Borrower, (vi) the creation,
performance or repayment of the Obligations (or the execution, delivery and
performance of any document or instrument representing part of the Obligations
or executed in connection with the Obligations, or given to secure the repayment
of the Obligations) is illegal, uncollectible or unenforceable, or (vii) the
Loan Agreement, the Note, the Mortgage or any of the other Loan Documents have
been forged or otherwise are irregular or not genuine or authentic, it being
agreed that Carveout Indemnitor shall remain liable hereon regardless of whether
Carveout Indemnitor or any other Person is found not liable on the Obligations
or any part thereof for any reason;
 
(g) any full or partial release of the liability of Borrower with respect to the
Obligations, or any part thereof, or of any co-guarantors, or any other person
or entity now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Obligations, or any part thereof, it being recognized,
acknowledged and agreed by Carveout Indemnitor that Carveout Indemnitor may be
required to pay the Obligations in full without assistance or support of any
other party, and Carveout Indemnitor has not been induced to enter into this
Agreement on the basis of a contemplation, belief, understanding or agreement
that other persons will be liable to pay or
 
 
-7-

--------------------------------------------------------------------------------

 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
perform the Obligations, or that Lender will look to each and every Carveout
Indemnitor or any individual Carveout Indemnitor to pay or perform the
Obligations;
 
(h) the taking or accepting of any other security, collateral or guaranty, or
other assurance of payment, for all or any part of the Obligations;
 
(i) any release, surrender, exchange, subordination, deterioration, waste, loss
or impairment (including negligent, willful, unreasonable or unjustifiable
impairment) of any Property at any time existing in connection with, or assuring
or securing payment of, all or any part of the Obligations;
 
(j) the alleged failure of Lender or any other party to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of any Property, including any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Obligations, or (ii) to foreclose, or
initiate any action to foreclose, or, once commenced, prosecute to completion
any action to foreclose upon any security therefor, or (iii) to take or
prosecute any action in connection with any instrument or agreement evidencing
or securing all or any part of the Obligations;
 
(k) the fact that any security, security interest or lien contemplated or
intended to be given, created or granted as security for the repayment of the
Obligations, or any part thereof, shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other security interest or
lien, it being recognized and agreed by Carveout Indemnitor that Carveout
Indemnitor is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectibility
or value of any of the collateral for the Obligations;
 
(l) any existing or future right of offset, claim or defense of Borrower against
Lender, or any other person, or against payment of the Obligations, whether such
right of offset, claim or defense arises in connection with the Obligations (or
the transactions creating the Obligations) or otherwise;
 
(m) the reorganization, merger or consolidation of Borrower into or with any
other corporation or entity;
 
(n) any payment by Borrower to Lender is held to constitute a preference under
bankruptcy laws, or for any reason Lender is required to refund such payment or
pay such amount to Borrower or someone else; and/or
 
(o) any other action taken or omitted to be taken with respect to the Loan
Documents, the Obligations, or any Property, whether or not such action or
omission prejudices Carveout Indemnitor or increases the likelihood that
Carveout Indemnitor will be required to pay the Obligations pursuant to the
terms hereof, it being the unambiguous and unequivocal intention of Carveout
Indemnitor that Carveout Indemnitor shall be obligated to pay the Obligations
when due as required by this Agreement, notwithstanding any occurrence,
circumstance, event, action, or omission whatsoever, whether contemplated or
unanticipated, and whether or not otherwise or
 
 
 
-8-

--------------------------------------------------------------------------------

 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
particularly described herein, which obligation shall be deemed satisfied only
upon the full and final payment and satisfaction of the Obligations.
 
11. Representation, Warranties and Covenants of Carveout Indemnitor.  To induce
Lender to enter into the Loan Documents and extend credit to Borrower, Carveout
Indemnitor represents and warrants to Lender and covenants as follows:
 
(a) Carveout Indemnitor is an affiliate of Borrower, is the owner of a direct or
indirect interest in Borrower, and has received, or will receive, direct or
indirect benefit from the making of this Agreement with respect to the
Obligations;
 
(b) Carveout Indemnitor is familiar with, and has independently reviewed books
and records regarding the financial condition of Borrower and is familiar with
the value of each Property intended to be serve as security for the payment of
the Note or Obligations; however, Carveout Indemnitor is not relying on such
financial condition or any Property as an inducement to enter into this
Agreement;
 
(c) Neither Lender nor any other Person has made any representation, warranty or
statement to Carveout Indemnitor in order to induce Carveout Indemnitor to
execute this Agreement;
 
(d) As of the date hereof, and after giving effect to this Agreement and the
contingent obligation evidenced hereby, Carveout Indemnitor is solvent, and has
assets which, fairly valued, exceed its obligations, liabilities (including
contingent liabilities) and debts, and has property and assets sufficient to
satisfy and repay its obligations and liabilities;
 
(e) As of the date hereof, the execution, delivery and the contemplated
performance by Carveout Indemnitor of this Agreement and the consummation of the
transactions contemplated hereunder do not contravene or conflict with any law,
statute or regulation to which Carveout Indemnitor is subject or constitute a
default (or an event which with notice or lapse of time or both would constitute
a default) under, or result in the breach of, any indenture, mortgage, deed of
trust, charge, lien, or any contract, agreement or other instrument to which
Carveout Indemnitor is a party or which may be applicable to Carveout Indemnitor
that would have a material adverse effect on the Carveout Indemnitor.  This
Agreement and any other Loan Documents to which Carveout Indemnitor is a party
are legal and binding obligations of Carveout Indemnitor and is enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights and
subject to general principles of equity.
 
(f) All representations and warranties made by Carveout Indemnitor herein shall
survive the execution hereof.
 
(g) Any financial statements delivered by Carveout Indemnitor to Lender as
described in Section 5.3 of the Loan Agreement are true, complete and correct in
all material respects, with no material change as of the date hereof.  Except as
disclosed in such financial statements, there is (a) no liability (fixed or
contingent) affecting Carveout Indemnitor and (b) no litigation, administrative
proceeding, investigation or other legal action (including any proceeding under
any state or federal bankruptcy or insolvency law) pending or, to the
 
 
-9-

--------------------------------------------------------------------------------

 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
knowledge of Carveout Indemnitor, threatened, against Carveout Indemnitor that
would have a material adverse effect on Carveout Indemnitor.  Carveout
Indemnitor is not contemplating either the filing of a petition by it under
state or federal bankruptcy or insolvency laws or the liquidation of all or a
major portion of its assets or property, and Carveout Indemnitor has no
knowledge of any Person contemplating the filing of any such petition against
it.
 
(h) Carveout Indemnitor is not a party to any agreement or instrument or subject
to any court order, injunction, permit, or restriction which would have a
material adverse effect the business, operations, or condition (financial or
otherwise) of Carveout Indemnitor.  Carveout Indemnitor is not in violation of
any agreement which violation would have a material adverse effect on Carveout
Indemnitor’s business, properties, or assets, operations or condition, financial
or otherwise.
 
(i) Except as disclosed in the third party reports for each Property delivered
to Lender as of the date hereof, Carveout Indemnitor has, or has caused the
Individual Borrowers to have, all material requisite licenses, permits,
franchises, qualifications, certificates of occupancy or other governmental
authorizations to carry on its business.
 
(j) Carveout Indemnitor has filed (or has obtained effective extensions for
filing) all federal, state and local tax returns required to be filed and have
paid or made adequate provision for the payment of all federal, state and local
taxes, charges and assessments payable by Carveout Indemnitor.
 
(k) There is no material statement of fact as of the date hereof made by or on
behalf of Carveout Indemnitor in any Loan Document to which it is a party
contains any untrue statement of a material fact.  To the best of Carveout
Indemnitor’s knowledge, there is no material fact as of the date hereof known to
Carveout Indemnitor which has not been disclosed to Lender that could have a
material adverse effect, or as far as Carveout Indemnitor can reasonably
predict, might have a material adverse effect on the business, operations or
condition (financial or otherwise) of Carveout Indemnitor.
 
12. Subordination of all Carveout Indemnitor Claims.  As used herein, the term
“Carveout Indemnitor Claims” shall mean all debts and liabilities of Borrower to
Carveout Indemnitor, whether such debts and liabilities now exist or are
hereafter incurred or arise, or whether the obligations of Borrower therein be
direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or liabilities be evidenced by
note, contract, open account, or otherwise, and irrespective of the person in
whose favor such debts or liabilities may, at their inception, have been, or may
hereafter be created, or the manner in which they have been or may hereafter be
acquired by Carveout Indemnitor.  Carveout Indemnitor Claims shall include
without limitation all rights and claims of Carveout Indemnitor against Borrower
(arising as a result of subrogation or otherwise) as a result of Carveout
Indemnitor’s payment of all or a portion of the Obligations. Upon the occurrence
of a Potential Default or an Event of Default, Carveout Indemnitor shall not
receive or collect, directly or indirectly, from Borrower or any other party any
amount of Carveout Indemnitor Claims.
 
13. Claims in Bankruptcy.  In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Borrower as debtor,
 
 
-10-

--------------------------------------------------------------------------------

 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Lender shall have the right to prove its claim in any such proceeding so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian dividends and payments which would otherwise be payable
upon Carveout Indemnitor Claims.  Carveout Indemnitor hereby assigns such
dividends and payments to Lender.  Should Lender receive, for application upon
the Obligations, any such dividend or payment which is otherwise payable to
Carveout Indemnitor, and which, as between Borrower and Carveout Indemnitor,
shall constitute a credit upon Carveout Indemnitor Claims, then upon payment to
Lender in full of the Obligations, Carveout Indemnitor shall become subrogated
to the rights of Lender to the extent that such payments to Lender on Carveout
Indemnitor Claims have contributed toward the liquidation of the Obligations,
and such subrogation shall be with respect to that amount of the Obligations
which would have been unpaid if Lender had not received dividends or payments
upon Carveout Indemnitor Claims.
 
14. Payments Held in Trust.  In the event that, notwithstanding anything to the
contrary in this Agreement, Carveout Indemnitor should receive any funds,
payment, claim or distribution which are prohibited by this Agreement, Carveout
Indemnitor agrees to hold in trust for Lender an amount equal to the amount of
all funds, payments, claims or distributions so received, and agrees that it
shall have absolutely no dominion over the amount of such funds, payments,
claims or distributions so received except to pay them promptly to Lender, and
Carveout Indemnitor covenants promptly to pay the same to Lender.
 
15. Liens Subordinate.  Carveout Indemnitor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of Carveout Indemnitor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Obligations,
regardless of whether such encumbrances in favor of Carveout Indemnitor or
Lender presently exist or are hereafter created or attach.  Without the prior
written consent of Lender (which may be granted or withheld in Lender’s sole
discretion), Carveout Indemnitor shall not (i) exercise or enforce any
creditor’s right it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any liens, mortgages, deeds of trust, security interests,
collateral rights, judgments or other encumbrances on assets of Borrower
securing payment of the Obligations held by Carveout Indemnitor.
 
16. Miscellaneous.
 
(a) Waiver.  No failure to exercise, and no delay in exercising, on the part of
Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right.  The rights of Lender hereunder
shall be in addition to all other rights provided by law or in equity.  No
modification or waiver of any provision of this Agreement, nor any consent to
depart therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved.  No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(b) Notices.  Any notice, demand, statement, request or consent made hereunder
shall be given and deemed received in accordance with the terms of Section 9.1
of the Loan Agreement.
 
(c) Governing Law.  This Agreement shall be governed in accordance with the
State of California and the applicable law of the United States of America.
 
(d) Invalid Provisions.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
 
(e) Amendments.  This Agreement may be amended only by an instrument in writing
executed by the party or an authorized representative of the party against whom
such amendment is sought to be enforced.
 
(f) Parties Bound; Assignment; Joint and Several.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Carveout
Indemnitor may not, without the prior written consent of Lender (which consent
may be granted or withheld in Lender’s sole discretion), assign any of its
rights, powers, duties or obligations hereunder.  If Carveout Indemnitor
consists of more than one person or party, the obligations and liabilities of
each such person or party shall be joint and several.
 
(g) Headings.  Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Agreement.
 
(h) Recitals.  The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Agreement and shall be considered prima facie evidence of
the facts and documents referred to therein.
 
(i) Counterparts.  To facilitate execution, this Agreement may be executed in as
many counterparts as may be convenient or required.  It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single instrument.  It shall not be
necessary in making proof of this Agreement to produce or account for more than
a single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.
 
(j) Rights and Remedies.  If Carveout Indemnitor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Agreement, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Carveout Indemnitor.  The
exercise by Lender of any right or remedy hereunder or under
 
 
-12-

--------------------------------------------------------------------------------

 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
 any other instrument, or at law or in equity, shall not preclude the concurrent
or subsequent exercise of any other right or remedy.  All rights and remedies of
Lender under this Agreement are cumulative with, and in addition to, any rights
and remedies of Lender under any other guaranty or with respect to any other
guarantor or obligor under any other document or instrument.
 
(k) Entirety.  THIS AGREEMENT EMBODIES THE FINAL AND ENTIRE AGREEMENT OF
CAREVOUT INDEMNITOR AND LENDER WITH RESPECT TO CARVEOUT INDEMNITOR’S
INDEMNIFICATION AND GUARANTY WITH RESPECT TO THE OBLIGATIONS AND SUPERSEDES ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT
IS INTENDED BY CAREVOUT INDEMNITOR AND LENDER AS A FINAL AND COMPLETE EXPRESSION
OF THE TERMS OF THE INDEMNIFICATION AND GUARANTY, AND NO COURSE OF DEALING
BETWEEN CAREVOUT INDEMNITOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
AGREEMENT.  THERE ARE NO ORAL AGREEMENTS BETWEEN CARVEOUT INDEMNITOR AND LENDER.
 
(l) Waiver of Right To Trial By Jury.  CARVEOUT INDEMNITOR AND LENDER HEREBY
AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, THE LOAN AGREEMENT, THE
NOTE, THE MORTGAGE, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY CARVEOUT INDEMNITOR AND LENDER, AND
IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH
THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY CARVEOUT INDEMNITOR AND LENDER.
 
[Remainder of Page Intentionally Left Blank; Signature
and Acknowledgement  Pages Follow.]

 
-13-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by Carveout Indemnitor and
is effective as of the day and year first above written.
 
CARVEOUT INDEMNITOR:
 
MISSION WEST PROPERTIES, INC.,
a Maryland corporation




By:           /s/ Raymond V.
Marino                                                      
Name:  Raymond V. Marino
Title:  President & COO
 

[Signature Page to Carveout Indemnity Agreement]


 
 

--------------------------------------------------------------------------------

 

CALIFORNIA ALL-PURPOSE ACKNOWLEDGEMENT
   
File No:
STATE OF
California
)SS
 
APN No:
COUNTY OF
 
)
 
On
 
before me,
 
, Notary Public, personally appeared
     
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature
         
This area for official notarial seal.
       
OPTIONAL SECTION
CAPACITY CLAIMED BY SIGNER
 
Though statute does not require the Notary to fill in the data below, doing so
may prove invaluable to persons relying on the documents.
     
INDIVIDUAL
     
CORPORATE OFFICER(S) TITLE(S)
     
PARTNER(S)
 
LIMITED
 
GENERAL
     
ATTORNEY-IN-FACT
     
TRUSTEE(S)
     
GUARDIAN/CONSERVATOR
     
OTHER
 
SIGNER IS REPRESENTING:
     
Name of Person or Entity
 
Name of Person or Entity
         
OPTIONAL SECTION
 
Though the data requested here is not required by law, it could prevent
fraudulent reattachment of this form.
 
THIS CERTIFICATE MUST BE ATTACHED TO THE DOCUMENT DESCRIBED BELOW
 
TITLE OR TYPE OF DOCUMENT:
     
NUMBER OF PAGES
 
DATE OF DOCUMENT
     
SIGNER(S) OTHER THAN NAMED ABOVE
   
Reproduced by First American Title Insurance Company National Commercial
Services 11/2007
 



 

[Acknowledgment Page to Carveout Indemnity Agreement]
 
 

--------------------------------------------------------------------------------

 
